Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie K. Morriss on 02/18/22.

The application has been amended as follows: 

1.(Currently amended)  A wear-levelling apparatus [[for a cyclone]], comprising:
an upper section defining an upper portion of a frusto-conical channel of a cyclone configured to receive material for delivery to a lower portion of the channel of the cyclone, the upper section having an axis;
a bearing assembly connected to the upper section; and
a lower section of a cyclone coupled to the upper section by the bearing assembly to permit rotation of the lower section about the axis of the upper section, the lower section defining a lower portion of the channel of the cyclone configured to receive the material from the upper portion for discharge toward an outlet of the cyclone.   
2.(Original)  The wear-levelling apparatus of claim 1, wherein the bearing assembly comprises:
an upper race fixed to the upper section;

one or more rolling elements between the upper race and the lower race.
3.(Previously presented)  The wear-levelling apparatus of claim 2, further comprising: an actuator configured to drive rotation of the lower section.
4.(Original)  The wear-levelling apparatus of claim 3, wherein the actuator is a motor comprising an output pinion configured to engage the bearing assembly.
5.(Original)  The wear-levelling apparatus of claim 4, wherein the bearing assembly includes a lower race fixed to the lower section and having a plurality of teeth configured for engagement with the output pinion.
	6.(Original)  The wear-levelling apparatus of claim 4, further comprising a mounting plate fixed to the upper section for supporting the motor.
	7.(Previously presented)  The wear-levelling apparatus of claim 1, further comprising a guard housing enclosing the bearing assembly.
	8.(Previously presented)  The wear-levelling apparatus of claim 1, wherein the lower section includes (i) a replaceable liner mounted on an internal wall thereof, and (ii) one or more sensors mounted in or near the replaceable liner that detect a thickness of the replaceable liner.
9.(Previously presented)  The wear-levelling apparatus of claim 8, wherein the one or more sensors comprise an ultrasonic sensor.
10.(Previously presented)  The wear-levelling apparatus of claim 8, further comprising a control unit operable to rotate the upper and/or lower section in response to a signal from the one or more sensors until the detected thickness of the replaceable liner at a point adjacent to the one or more sensors exceeds a minimum thickness.
11.(Original)  The wear-levelling apparatus of claim 10, wherein the control unit is operable to convey a service signal to a remote interface.  
12.(Previously presented)  A cyclone comprising the wear-levelling apparatus of claim 1 and a control unit operable to control the rotation of the upper and/or lower sections of the wear-levelling apparatus.

(i)  providing a cyclone;
(ii) sensing a thickness of a section of the cyclone; and
(iii) rotating that section of the cyclone relative to another section of the cyclone about a common axis of the rotating section of the cyclone and another section of the cyclone using an actuator.
14.(Withdrawn)  The method of claim 13, wherein rotating one section of the cyclone relative to another section of the cyclone using an actuator includes sensing a thickness of a replaceable liner mounted on an inner surface of the section as the actuator rotates the section, and continuing to rotate the section until a sensed thickness exceeds a predetermined threshold.
15.(Withdrawn)  The method of claim 14, further comprising conveying a service signal to a remote interface when the section is rotated by a complete turn and no part thereof has a sensed thickness exceeding the predetermined threshold.

Election/Restrictions
Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/9/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 13 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-12 and 14-15 depend on claims 1, 13; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773